DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 18 May 2021.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim of priority to provisional application 63/45725 filed 29 June 2020 is recognized.

Claim Objections
Claims 14, 15, 18 and 19 are objected to because of the following informalities:  The claims as organized appear to depend on system claim 13 yet claim dependence from method claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method of generating advertisements, comprising: 
accessing a user interface for creating an ad; 
selecting a customer needing ad creation through the user interface; 
selecting a product related to the ad through the user interface; 
configuring settings for the ad through the user interface; and 
generating an ad preview based on the customer, the product, and the settings.

Examiner Note: The method claim 1 above does not include any element such as a processor which performs the invention.  For purposes of examination under 35 USC 101 the Examiner interprets the claimed method to be performed by a computing device or system.

Under Step One of the analysis under the Mayo framework, claims 1-12 is/are drawn to methods (i.e., a process), claims 13-19 and 20 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.
Independent claims 13 and 20 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of accessing a user interface for creating an ad; selecting a customer needing ad creation through the user interface; selecting a product related to the ad through the user interface; configuring settings for the ad through the user interface; and generating an ad preview based on the customer, the product, and the settings.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [7] recites “a system for generating advertisements includes a processing unit running a computer program. The computer program is configured to carry out the steps of generating a user interface for creating an ad; receiving a customer needing ad creation through the user interface; receiving a product selection related to the ad through the user interface; receiving configuration settings for the ad through the user interface; and generating an ad preview based on the customer, the product, and the settings,” written description paragraph [8] recites “system includes a frontend, a backend, a database, and an image files folder. The system also includes a dimensions and identification mapping loader and a file generator.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-12 and 14-19 are directed to the judicial exception as explained above for Claims 1 and 13, and are further directed to limitations directed to the accessing of product images, the conversion of data, and the implementation of textual settings and information.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-12 and 14-19 do not add more to the abstract idea of independent Claims 1 and 13 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Applicant’s independent method claim 1 does not recite a hardware processor or equivalent in either the preamble or body of the claim and is thus silent as to where the computer implementation takes place, that is, which specific steps are performed by a computer or processor or equivalent, thus creating indefiniteness because of a lack of clarity as to where the computer implementation takes place, and also raises a metes and bounds issue regarding the extent of the claimed limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duke (20190392487).

Claims 1 and 13:	Duke discloses a method of generating advertisements, comprising: 
accessing a user interface for creating an ad ([43, 58 “selects “Creator Dashboard” or a similar interface element, which takes him to a page or an on-screen interface showing all recent/previous campaigns (e.g., from the past two months or two years). He selects “Create New”,”]); 
selecting a customer needing ad creation through the user interface ([59 “Target Audience Selector Unit 231 allows to select from a Target Audience from a drop-down list or menu of potential audiences that have been pre-populated in the system,”]); 
selecting a product related to the ad through the user interface ([12 “content item(s) that advertise or promote one or more goods or services or brands,” 62 “discount of $10 off per phone line is offered,” 64]); 
configuring settings for the ad through the user interface ([64 “Creative Requirements Definition Unit 235 enables Chris to review or select elements that will define how the creative will look. For example, it allows Chris to select a presentation style, from a list of available options such as: text only; design elements+text; image+text; image+text+design elements; other options such as the number of frames required,”]); and 
generating an ad preview based on the customer, the product, and the settings ([65, 66, 67 “system may now generate multiple different ads, optionally accompanied with a set of data based justifications next to each ad indicating why the system generated each such ad. Optionally, wording or content of an ad component (in the newly-proposed ad) may be selectively modified by a reviewing user, and multiple variations are then automatically re-generated by the system based on such introduced changes,” 68]).  

Claims 2 and 14:	Duke discloses the method as for Claims 1 and 13 above and Duke further discloses: generating the ad based on the customer, the product, and the settings ([67]).  

Claims 3 and 15:	Duke discloses the method as for Claims 1 and 13 above and Duke further discloses: wherein selecting the product includes accessing an image of the product ([16 “Image Analysis Module performs image recognition or computer vision to extract ad-components from each such previous ad. A Classifier Unit performs classification of each ad component (e.g., “logo” or “legalese” or “product image” or “creative text”), and stores the components in an Ad Components Database with indications of their relevant classification features,” 18, 52]).  

Claim 7:	Duke discloses the method as for Claim 1 above and Duke further discloses: generating intermediary JSON files from alternative file formats ([82 “defined in an appropriate format (e.g., JSON),”])

Claims 8 and 18:	Duke discloses the method as for Claims 1 and 13 above and Duke further discloses wherein settings include textual information ([21 “text-element classifier unit (block 4) determines the textual elements or properties (e.g., headline, sub-header, call to action, legal text, or the like) that each word or phrase is associated with,” 28, 64, 65]).  

Claim 9:	Duke discloses the method as for Claim 1 above and Duke further discloses wherein the textual information includes at least one of headlines and sub headlines ([28 “headline, sub-header,” 51, 65]).  

Claim 10:	Duke discloses the method as for Claim 1 above and Duke further discloses wherein the textual information includes textual formatting information ([77 “content can be in free format and/or in particular formats from selected options or pre-defined formats. One or more custom algorithms may be used to create these feature vectors; for example, general feature encoding for non-textual data, and word embedding for text data,” 64, 65, 81]). 

Claim 11:	Duke discloses the method as for Claim 1 above and Duke further discloses wherein at least some of the settings are stored in a template ([64 “Creative Requirements Definition Unit,” 72, 73]).  

Claim 12:	Duke discloses the method as for Claim 1 above and Duke further discloses wherein selecting the product includes accessing a product file through a product identifier ([23 “Ad Components of that particular previous ad, which were Headline Number 47 and Product Image number 38,” 47 “Previous Ads Analyzer Unit 212 enables all the elements or components of each prior ad to be recognized, identified, classified and separated out into a database,”]).  

Claim 19:	Duke discloses the method as for Claim 1 above and Duke further discloses wherein the settings include output file compression sizing ([65 “draw or place the selected ad elements in a single frame or multiple frames required for animation and to store or save or export the final result in image format or in other suitable format (e.g., PDF file, vector graphics, bitmap graphics),” 78 “system generates the actual code-portion or code-segment for the ad (e.g., as HTML5 code, and/or with CSS or JavaScript code elements, and/or with JPG or PNG or GIF or Animated GIF file(s) for graphics content, and/or as MP4 files or other audio/video format),” 118 “Components Resize and Modification Unit to perform resizing and modification of each selected ad element,”]).

Claim 20:	Duke discloses a system comprising: a frontend; a backend; a database; an image file folder; a dimensions and identification mapping loader; and a file generator, wherein the system is configured to automate the generation of digital advertisements and images ([37, 43-48, 92, Figs. 1, 2, 3]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duke (20190392487) in view of Korn et al. (20070139430).

Claims 4 and 16:	Duke discloses the method as for Claims 3 and 15 above, and Duke does not explicitly disclose, however Korn discloses: converting the image to an image with a transparent background ([24 “utilizing the enhancement component 102, the graphical item 104 can be displayed and/or presented such that the graphical item can include a translucent portion and a transparent portion,” 32 “dynamically separate data related to the graphical item 204 into a first portion 208 and a second portion 210 to allow the display of any transparent and/or translucent portions related to the graphical item 204. The enhancement component 202 can implement dynamic separation (discussed infra) for the first portion 208 and the second portion 210, wherein the first portion 208 can include opaque and transparent areas and/or pixels and the second portion 210 can include translucent and transparent areas and/or pixels,” 34, 37-39]). 
Therefore it would be obvious for Duke to convert the image to an image with a transparent background as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Claims 5 and 17:	Duke discloses the method as for Claims 4 and 16 above, and Duke does not explicitly disclose, however Korn discloses wherein the converting is carried out using an artificial intelligence algorithm ([48 “intelligent component 606 can be utilized by the enhancement component 602 to facilitate displaying the graphical item 604, wherein the graphical item can include a transparent portion and/or a translucent portion,” 49, 50]). 
Therefore it would be obvious for Duke wherein the converting is carried out using an artificial intelligence algorithm as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Claim 6:	Duke discloses the method as for Claim 4 above, and Duke does not explicitly disclose, however Korn discloses wherein the converting is carried out using a neural network algorithm ([49 “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ),”]). 
	Therefore it would be obvious for Duke wherein the converting is carried out using a neural network algorithm as per the steps of Korn in order to enable users to construct advertisements using a wide range of techniques and operations to enhance the display of advertisement components and thereby potentially increase designer choices and implementation of creative elements resulting in more effective advertisements for display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Alon et al. (20210383115) for disclosures related to the development and construction of visual scenes.  See at least paras. [69]-[83]
See Liu (20210097691) for disclosures related to generating images with neural networks.  See at least paras. [49]-[62]
See Balakrishnan et al. (20190130356) for disclosures related to the creation of advertisement creative brief using creative components.  See at least paras. [44]-[63]
See Garg et al. (20190080351) for disclosures related to optimizing advertising content for customers in accordance with customer activity.  See at least paras. [50]-[63]
See Hamedi et al. (20190034976) for disclosures related to automating content design.  See at least paras. [45]-[58].
See Hauenstein et al. (20180335937) for disclosures related to the arrangement of user interface objects.  See at least paras. [29]-[43]
See Claessens (20150178786) for disclosures related to the composition of advertisements using multiple elements.  See at least paras. [90]-[125]
See Evans (20130117107) for disclosures related to compiling advertisement elements and creating ads from the elements.  See at least paras. [40]-[46]
See Harrison et al. (6,317,128) for disclosures related to the use of element transparency within a GUI to assist with the composition of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682